                                                                   Case 3:19-cv-02881-WHA Document 47-3 Filed 08/23/19 Page 1 of 2




                                                             1   Arthur Liou (SBN 252690)
                                                                 Julia Lum (SBN 310291)
                                                             2   Danica Li (SBN 308650)
                                                                 LEONARD CARDER, LLP
                                                             3
                                                                 1330 Broadway, Suite 1450
                                                             4   Oakland, CA 94612
                                                                 Telephone: (510) 272-0169
                                                             5   Facsimile: (510) 272-0174
                                                                 aliou@leonardcarder.com
                                                             6   jlum@leonardcarder.com
                                                                 dli@leonardcarder.com
                                                             7

                                                             8   Attorneys for Defendant
                                                                 UPTE-CWA Local 9119
                                                             9

                                                            10                               UNITED STATES DISTRICT COURT
                                                            11                             NORTHERN DISTRICT OF CALIFORNIA
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP




                                                                 ISAAC WOLF,                                     Case No. 3:19-cv-02881-WHA
                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                                        Plaintiff,
                                                            14                                                   [PROPOSED] ORDER GRANTING
                                                                               v.                                DEFENDANT UPTE’S MOTION TO
                                                            15                                                   DISMISS PLAINTIFF’S FIRST AMENDED
                                                                 UNIVERSITY PROFESSIONAL &                       COMPLAINT
                                                            16   TECHNICAL EMPLOYEES,
                                                                 COMMUNICATIONS WORKERS OF
                                                            17   AMERICA LOCAL 9119; JANET                       Date:        September 26, 2019
                                                                 NAPOLITANO, in her official capacity as         Time:        8:00am
                                                            18   President of the University of California;      Courtroom:   12
                                                                 JOSHUA GOLKA, in his official capacity as       Judge:       Hon. William Alsup
                                                            19   Executive Director of the California Public
                                                                 Employment Relations Board; and XAVIER          Action Filed: May 24, 2019
                                                            20   BECERRA, in his official capacity as Attorney
                                                                 General of California,
                                                            21
                                                                        Defendants.
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28

                                                                    [PROPOSED] ORDER GRANTING DEFENDANT UPTE’S MOTION TO DISMISS FAC
                                                                   Case 3:19-cv-02881-WHA Document 47-3 Filed 08/23/19 Page 2 of 2




                                                             1          University Professional and Technical Employees, Communication Workers of America

                                                             2   Local 9119’s (“UPTE”) Motion to Dismiss the First Amended Complaint of Plaintiff Isaac Wolf

                                                             3   came on regularly for hearing before this court on September 26, 2019.

                                                             4          After consideration of the briefs and arguments of counsel, and all other matters presented,

                                                             5   the court makes the following findings:

                                                             6          (1)    This court lacks subject-matter jurisdiction over Wolf’s claims for prospective

                                                             7                 declaratory relief because they are moot.

                                                             8          (2)    Wolf has failed to plead factual allegations sufficient to state a claim upon which

                                                             9                 relief may be granted.

                                                            10   IT IS HEREBY ORDERED that UPTE’s Motion to Dismiss is GRANTED, and Plaintiff Isaac

                                                            11   Wolf’s First Amended Complaint is DISMISSED with prejudice.
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   IT IS SO ORDERED.
    ATTORNEYS




                                                            14

                                                            15   DATED: __________                           By:     ____________________________
                                                                                                                     Honorable William Alsup
                                                            16

                                                            17

                                                            18
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28
                                                                                                   1
                                                                    [PROPOSED] ORDER GRANTING DEFENDANT UPTE’S MOTION TO DISMISS FAC
